United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Levittown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1298
Issued: March 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 6, 2010 appellant filed a timely appeal from the December 9, 2009 merit
decision of the Office of Workers’ Compensation Programs finding an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.1
ISSUES
The issues are:
(1) whether appellant received a $2,183.09 overpayment of
compensation; (2) whether appellant was without fault with regard to the creation of the
overpayment; and (3) whether a waiver or compromise of the overpayment should be granted.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20 C.F.R.
§§ 501.2(c) and 501.3.

FACTUAL HISTORY
On December 30, 2002 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim alleging that on May 28, 2002 he sustained injury to his feet, legs and hands while
emptying mailboxes. The Office accepted that his work duties resulted in temporary aggravation
of diabetes which resolved approximately three months after the incident. Compensation for
wage loss and medical care was paid through August 31, 2002.2
Appellant submitted an August 17, 2006 report in which Dr. Nicholas Diamond, an
attending osteopath, opined that he had a 58 percent permanent impairment of his right arm, a 58
percent permanent impairment of his left arm, a 13 percent permanent impairment of his right leg
and a 26 percent permanent impairment of his left leg. On December 21, 2006 he filed a claim
for a schedule award. The Office requested that an Office medical adviser review the report of
Dr. Diamond.
In a February 14, 2007 decision, the Office granted appellant schedule awards for 12
percent impairment to both the left and right upper extremity, 5 percent impairment to the left leg
and 3 percent impairment of the right lower extremity.3 In a March 8, 2007 decision, it set aside
the February 14, 2007 decision on the grounds that the medical evidence was not sufficient to
support any permanent impairment as a result of the accepted conditions. In a March 8, 2007
letter, the Office advised appellant that it had made a preliminary determination that he received
a $17,943.38 overpayment of compensation because the medical evidence did not support
permanent impairment causally related to the accepted work-related condition.
In an April 12, 2007 decision, the Office set aside its March 8, 2007 decision as further
development of the evidence was needed. In a June 6, 2007 decision, it found that a
February 17, 2005 report of Dr. Leonard Kamen, an attending Board-certified physical medicine
and rehabilitation physician, represented the weight of the medical opinion. It supported that
appellant no longer had residuals of the accepted temporary aggravation of his preexisting
diabetes. Therefore, appellant had no permanent impairment as a result of the accepted
work-related condition and his schedule award claim was denied.
In a November 21, 2007 decision, an Office hearing representative found that
clarification should be obtained from Dr. Kamen and a de novo decision issued regarding
appellant’s entitlement to schedule award compensation. In a March 13, 2008 report, Dr. Kamen
provided additional discussion of how he concluded that appellant had a temporary aggravation
of his diabetes which had resolved. In a March 28, 2008 decision, the Office again found that
appellant had no permanent impairment as a result of the accepted work-related condition.
2

Appellant stopped work on May 28, 2002 and did not return. He had a prior claim for occupational disease in
which he claimed that his diabetes was aggravated by his work duties. This claim was accepted on December 7,
2001, under a separate claim number, for temporary aggravation of diabetes. Appellant alleged a recurrence of his
condition on May 29, 2002 and this claim was denied in an August 16, 2002 decision in which the Office found that
he had not submitted sufficient evidence to support a causal relationship between his condition on May 29, 2002 and
the previously accepted injury. In decisions dated December 13, 2002 and June 20, 2003, the Office affirmed its
August 16, 2002 decision.
3

The award ran for 97.92 weeks.

2

In a June 11, 2008 decision, an Office hearing representative determined that further
development by a more appropriate medical specialist was warranted. The Office was directed
to refer appellant for a second opinion evaluation with a Board-certified endocrinologist.
In July 22 and September 8, 2008 reports, Dr. Michael Cooperman, a Board-certified
endocrinologist who served as an Office referral physician, opined that appellant did not sustain
any permanent aggravation of his underlying diabetes as a result of the May 28, 2002 work
injury. The Office found that Dr. Cooperman’s opinion had the weight of medical evidence.
In an October 16, 2008 decision, the Office denied appellant’s schedule award claim
finding that the medical evidence did not support that he had sustained permanent impairment as
a result of the temporary aggravation of his preexisting condition. In an October 16, 2008 letter,
it advised appellant of its preliminary overpayment determination that he received a $17,943.38
overpayment of compensation due to the incorrect payment of a schedule award. The Office also
made a preliminary determination that he was not at fault in the creation of the overpayment.
In a May 19, 2009 decision, an Office hearing representative set aside the Office’s
October 16, 2008 decision and remanded the case for further development. The hearing
representative found that there was a conflict in the medical opinion between Dr. Cooperman, the
Office referral physician, and of Dr. Terry Kanefsky, an attending Board-certified
endocrinologist, regarding whether appellant’s diabetes was permanently aggravated.4 The case
was remanded for referral to an impartial medical specialist to examine appellant and to provide
an opinion on the matter. The Office hearing representative stated that following any further
required development, a de novo decision should be issued regarding whether appellant’s
“diabetic condition was aggravated, accelerated or exacerbated by his employment and/or the
May 28, 2002 work injury and therefore caused permanent impairment of the upper and lower
extremities.”
The Office hearing representative indicated that the Office’s “decision” regarding a
$17,943.38 overpayment of compensation should be “vacated” until a determination was made
regarding whether appellant continued to have an aggravation of his preexisting diabetes which
caused permanent impairment to his lower extremities.5 She concluded that his claim was not
accepted for an upper extremity condition and therefore the schedule award paid for a 24 percent
permanent impairment of the upper extremities was in error. The Office hearing representative
noted that neither the factual nor medical evidence supported an aggravation of the diabetic
neuropathies to the upper extremities and affirmed that an overpayment existed for this portion
of the schedule award. The Office was directed to recalculate the schedule award paid for the
upper extremities and to declare an overpayment for this amount.
In a May 22, 2009 letter, appellant was advised that a preliminary determination had been
made that he received a $2,183.09 overpayment of compensation because he had received
schedule awards totaling 24 percent permanent impairment of the upper extremities. It was
4

Appellant submitted a March 25, 2009 report of Dr. Kanefsky.

5

The Board notes that the Office had only made a preliminary determination that appellant received a $17,943.38
overpayment of compensation at this point.

3

noted that although the total period of the award was August 17, 2006 to July 2, 2008, only the
period August 17, 2006 to January 25, 2007 had actually been paid. Appellant had also been
found to have an eight percent lower extremity impairment which was still under development
by the Office. The Office determined that the eight percent impairment to the lower extremities
constituted 162 calendar days of the total days of compensation paid and equaled $15,760.29 in
compensation. It found that since only $17,943.38 had been paid, this resulted in an
overpayment of compensation for the upper extremities of $2,183.09. The Office made a
preliminary determination that appellant was without fault in the matter of this overpayment as
he had not accepted a payment that he knew or should have known was incorrect.
Appellant disagreed with the Office’s preliminary overpayment determination and
requested a prerecoupment hearing before an Office hearing representative.
At the
September 15, 2009 hearing, counsel argued that the prior Office hearing representative’s
decision was inconsistent and it was premature to declare an overpayment as a result of payment
of the schedule award for the upper extremity impairment when the Office had not finalized the
percentage of lower extremity impairment. Following the hearing, the Office received
information regarding appellant finances which showed $6,097.81 in total monthly income and
$5,178.91 in total monthly expenses.
In a December 9, 2009 decision, the Office hearing representative found that appellant
received a $2,183.09 overpayment of compensation as the medical evidence did not support that
he was entitled to schedule award compensation for permanent impairment of his upper
extremities. She found that he was not at fault in the creation of the overpayment but determined
that, given his financial circumstances, the overpayment was not subject to waiver. The
overpayment was to be repaid by paying $200.00 per month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act6 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of duty.7 Section 8129(a) of the Act provides, in
pertinent part, “When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.”8
Section 8128 of the Act provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.9 The Board
has upheld the Office’s authority to reopen a claim at any time on its own motion under section
8128 of the Act and, where supported by the evidence, set aside or modify a prior decision and

6

5 U.S.C. §§ 8101-8193.

7

Id. at § 8102(a).

8

Id. at § 8129(a).

9

Id. at § 8128.

4

issue a new decision.10 The Board has noted, however, that the power to annul an award is not
an arbitrary one and that an award for compensation can only be set aside in the manner provided
by the compensation statute.11
ANALYSIS -- ISSUE 1
The Office accepted that appellant’s work duties on May 29, 2002 resulted in temporary
aggravation of diabetes which resolved approximately three months after the work incident.
Compensation for wage loss and medical care was paid through August 31, 2002.12 In a
February 14, 2007 decision, the Office granted appellant schedule awards for a 24 percent upper
extremity impairment (12 percent to both the left and right upper extremity) and an 8 percent
lower extremity impairment (5 percent to the left lower extremity and 3 percent to the right lower
extremity).
On appeal, counsel argued that the Office made a premature determination that appellant
received a $2,183.09 overpayment of compensation because the matter of his upper extremity
impairment was still under development.
The Board finds that the Office prematurely made a determination that appellant received
a $2,183.09 overpayment of compensation based on its finding that he was not entitled to
schedule awards for upper extremity impairment (12 percent to each the left and right upper
extremity). In making such a determination, the Office effectively rescinded its prior schedule
award for a 24 percent upper extremity impairment. However, at the time of its December 9,
2009 overpayment decision, it had not yet developed the evidence to support a rescission of
appellant’s schedule award for the upper extremities.13
In a May 19, 2009 decision, the Office properly determined that there was a conflict in
the medical opinion between Dr. Cooperman and Dr. Kanefsky regarding whether appellant’s
diabetes was permanently aggravated due to work factors and whether he sustained permanent
impairment of his upper and lower extremities as a result.14 A portion of the May 19, 2009
decision suggested that there was no conflict in the medical opinion regarding whether he had
work-related permanent impairment of his upper extremities; however, the evidence of record
reflects that a conflict in the medical opinion did exist. Therefore, the Office did not meet its
burden of proof to rescind the schedule awards for impairment to the upper extremities.

10

John W. Graves, 52 ECAB 160, 161 (2000).

11

See 20 C.F.R. § 10.610.

12

Appellant had a prior claim for occupational disease in which he claimed that his diabetes was aggravated by
his work duties. This claim was accepted on December 7, 2001, under a separate claim number, for temporary
aggravation of diabetes.
13

See supra notes 9 through 11.

14

Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall appoint a third
physician who shall make an examination.” 5 U.S.C. § 8123(a).

5

Given that the Office had based its finding of a $2,183.09 overpayment on its finding that
appellant was not entitled to schedule awards for a 24 percent upper extremity impairment, it was
premature for it to make such an overpayment determination. For these reasons, the
December 9, 2009 overpayment decision shall be set aside. The Office may not make an
overpayment determination based on compensation granted for upper extremity impairment until
it has established that appellant received compensation for upper extremity impairment to which
he was not entitled. The case is remanded to the Office for further development of the evidence
regarding this matter. After such development as it deems necessary, the Office shall issue an
appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding the fact, amount,
fault and waiver of an overpayment. The case is remanded to the Office for further development.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: March 3, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

